DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner notes the amended drawing filed February 8, 2021 obviates the drawing objection made in the previous Office action of record.  The drawing objection has been withdrawn.
	The examiner notes that the cancelation of claim 7 in the amendment filed February 8, 2021 obviates the objection made of that claim.  The claim objection has been withdrawn.
	The examiner notes that pages 8-9 of applicant’s remarks state that the amendments made to the claims address the 35 USC 112(b) and 35 USC 112(a) rejections made in the previous Office action of record.  However, not all rejections made under 35 USC 112(b) and 35 USC 112(a) were fully addressed by the amendments, particularly the rejections made as a result of interpretation of certain limitations under 35 USC 112(f).  In particular, the fact that the specification fails to provide adequate structure for the 35 USC 112(f) limitations that will be rejected again below is why the rejections are maintained.  These rejections will be found below.
	Regarding applicant’s arguments found on pages 9-11 of the February 8, 2021 response regarding the rejection made of claims 1 and 2 in the previous Office action of record, the examiner finds these arguments persuasive.  The rejection of these claims under 35 USC 103 has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“A temporal analysis unit configured to perform temporal characterization of the reference component” as found in claim 1 (claim 9 inherits the limitation via dependency).
 “A data processing module configured to obtain the time evolution of the laser pulse and its polarization state” as found in claim 1.
	With further regard to the above limitations, the terms “unit” and “module” are used as substitutes for the word “means” as nonce words or generic placeholders for performing the claimed function.  Each generic placeholder is modified by functional language, the placeholder generally being coupled to that functional language by the transition phrase “configured to”.  Finally, each use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “selection”; “temporal analysis”; and “data processing” are not structural terms known to one having ordinary skill in the art.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a temporal analysis unit” and “a data processing module” as found in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the “temporal analysis unit” limitation, as that limitation is a 35 USC 112(f) limitation, the examiner turns to the specification to determine the structure that corresponds to this unit.  However, no explicit structure can be found in the specification for the claimed unit.  The unit is only referred to in the specification using the name by which it is claimed, a “temporal measurement unit (160) of linearly polarized pulses” (see page 6, lines 32-33 of the specification).  As a result, there is no guidance from the specification as to the structure that makes up the temporal analysis unit.  Is it a detector?  Is it linked to a processor?  Is it some other kind of element that receives linearly polarized pulses and is then able to temporally characterize 
The examiner notes that while the specification appears to show that this limitation involves well known pulse reconstruction techniques such as FROG or SPIDER, the specification does not disclose any structure associated with performing these techniques.  The statements of FROG or SPIDER in the specification do not appear to be enough to provide structure for the limitation as required.
Regarding the “data processing module” limitation, as that limitation is a 35 USC 112(f) limitation, the examiner turns to the specification to determine the structure that corresponds to this module.  However, no explicit structure can be found in the specification for the claimed module.  Instead, the module is only referred to in the specification using the language by which it is claimed – “a processing module” (see line 13 of page 7 of the specification).   As a result, the specification fails to disclose the corresponding structure for the processing module.  Without this disclosure, one having ordinary skill in the art cannot readily ascertain what structure corresponds to this module.  Is it a computer?  Is it circuitry?  Is it some other kind of processing device?  Without a clear answer to these questions, it is unclear what structure would make up this module, as any structure that would be able to perform the claimed processing of data from the spectral analysis unit could be considered to be the claimed “processing module”.  This lack of specific structure renders the claimed limitation unclear.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	The examiner notes that the “data processing module” rejection is not carried over to claim 9, as claim 9 recites structure (a computer) for the data processing module, which obviates the 35 USC 112(f) interpretation as noted above.  However, this claim will be separately rejected under 35 USC 112(a) as containing new matter for the reasons discussed below.
Additionally regarding claim 1, the claim recites, “a birefringent section, following the selection unit, configured to decompose the laser pulse section”.  The limitation that the birefringent section is “following the selection unit” is unclear, because while the specification shows that the birefringent section follows the selection unit in the path of the measurement pulse, this is not specifically stated in the claim, so it is not clear if the birefringent section has to be in the path of the measurement pulse after the selection unit, or if it can be in the path that the reference pulse takes following the selection unit.  Clarification is required.
Additionally regarding claim 1, the claim recites the limitation "the laser pulse section" in the birefringent section limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What laser pulse section is being referred to here?  Is this supposed to be the same pulse as the laser pulse set forth earlier in the claim?  Or is the laser pulse section a different aspect of the laser pulse?  Clarification is required.
As for claim 2, the use of the phrase “by the means of”, such as “by means of a reconstruction algorithm of spectral interferometry” in step x., makes the claim indefinite, as the use of the word “means” makes it unclear whether or not this limitation should be interpreted under 35 USC 112(f) or not.
Claims 3-4 and 10 are rejected by virtue of their dependency on claim 2, thereby containing all the limitations of the claim on which they depend. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness with regards to the “temporal analysis unit” and “data processing module” limitations.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for both the standard characterization unit and the processing module, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Claim 9 is rejected by virtue of its dependency on claim 1, thereby containing all the limitations of the claim on which it depends.  This rejection is, in particular, made for the “temporal analysis unit” limitation.
Claim 9 is also rejected as failing to comply with the written description requirement because the claim recites that the data processing module comprises a computer.  As noted above, the data processing module is only referred to in the specification as a processing module.  There is no specific structure recited for the module, so by claiming a computer in claim 9 as the data processing module, this leads to an issue of new matter, as no support for a computer can 
Allowable Subject Matter
Claims 1-4 and 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an in-line measuring apparatus of laser pulses with time-dependent polarization that allows extracting a temporal evolution of a laser pulse to be measured and its polarization state as a function of time, the apparatus comprising, among other essential features, a selection unit configured to select a reference component from the laser pulse, the reference component being any linear polarization projection of the laser pulse; a birefringent section, following the selection unit, configured to decompose the laser pulse; and a linear polarizer, following the birefringent section, configured to select a polarization projection of the laser pulse, where data from the spectrometer and about the reference pulse are used to obtain the time evolution of the laser pulse and its polarization state, in combination with the rest of the limitations of the above claim.
As to claim 2, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of in-line measurement of laser pulses with time-dependent polarization that allows extracting a temporal evolution of a laser pulse and its polarization state as a function of time, wherein the method comprises, among other essential steps, the steps set forth in steps xi. through xv. in the claim as noted by applicant in the remarks filed February 8, 2021, and in combination with the rest of the limitations of the above claim.
	With further regard to the above claims, US Pat. 5,936,732 to Smirl et al. discloses (Fig. 1) an apparatus and method for characterizing ultrafast polarization varying optical pulses.  Here, time-dependent polarization-state information about an optical signal pulse can be attained, in part by breaking down the pulse into two distinct polarization components using a linear polarizer 112, with these components then detected using spectrometers 116 and 117.  .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 19, 2021